FILED
                           NOT FOR PUBLICATION
                                                                             JUL 26 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT



RAYMOND ROBLES,                                  No. 14-55803

              Petitioner - Appellant,            D.C. No. 2:13-CV-04429-CAS-
                                                 AJW
 v.

ELVIN VALENZUELA, Warden,                        MEMORANDUM*

              Respondent - Appellee.




                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                        Argued and Submitted July 7, 2016
                              Pasadena, California


Before: VANASKIE,** MURGUIA, and WATFORD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Thomas I. Vanaskie, United States Circuit Judge for
the U.S. Court of Appeals for the Third Circuit, sitting by designation.
      Raymond Robles appeals the district court’s denial of his petition for habeas

corpus relief. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm

the district court judgment.

      Robles argues that his case warrants habeas relief because the state court

unreasonably applied federal law and made an unreasonable determination of fact

in concluding that his statements to law enforcement officers acting in an

undercover capacity at the jail where Robles was incarcerated were not coerced.

See 28 U.S.C. 2254(d). We affirm the district court judgment, however, because

the undercover officers did not threaten Robles or otherwise compel him to speak

against his will. See Illinois v. Perkins, 496 U.S. 292, 294, 300 (1990).

Accordingly, we cannot say that the state court unreasonably applied the law or

unreasonably determined the facts in finding that Robles believed he was speaking

to an experienced criminal who could help him with his story, thus motivating

Robles to speak freely and precluding a finding that his statements were coerced.

Additionally, the state court’s failure to expressly address Robles’ physical

characteristics does not warrant a finding that the state court unreasonably applied

federal law. See Dickerson v. United States, 530 U.S. 428, 434 (2000). In light of

our deferential review under AEDPA, we conclude that the state court did not




                                          2
unreasonably apply federal law or make an unreasonable determination of fact in

regard to Robles’ statements, and habeas relief is not warranted.

AFFIRMED.




                                          3